Battery Having a Solid-Electrolyte Interface Layer at an Interface of Negative Electrode Composite Particles and Electrolyte
DETAILED ACTION

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on August 17, 2022 has been entered.
 
Response to Amendments
Applicant’s amendments and arguments have been entered. A reply to the Applicant’s remarks/arguments is presented after addressing the claims.
Any rejections and/or objections made in the previous Office Action and not repeated below, are hereby withdrawn in view of Applicant’s amendments or/and arguments.
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action. References cited in the current Office action can be found in a prior Office action. Reference not previously cited can be found per the attached PTO-892 for this Office action.

Status of Claims
Claims 16-21, 23-26 and 28-31 are pending, wherein claims 16 is amended and claim 31 is newly added. Claims 16-21, 23-26 and 28-31 are being examined on the merits in this Office action.

Claim Objections
Claim 31 is objected to because of the following informalities:
In claim 31, the recitation “the one or more of the following elements” needs to be modified in order to avoid confusion or/and potential 112(b) rejection.
Appropriate action is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 30 and 31 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 30 recites the limitation "The process".  There is insufficient antecedent basis for this limitation in the claim.
Claim 31 recites an amount, however it is unclear on what the amount is based.

Claim Rejections - 35 USC § 103
Claims 16-21, 23-26 and 30-31 are rejected under 35 U.S.C. 103 as being unpatentable over Takeuchi et al. (US 20090142663 A1, hereafter Takeuchi) in view of Ahn et al. (US 20020168574 A1, hereafter Ahn).
Regarding claims 16-21 and 23-25, Takeuchi teaches a lithium ion battery comprising a negative electrode and an electrolyte (See, e.g., [0009]: “electrolyte solution”),
wherein the negative electrode may be a combination of carbon and SiOx ([0024]), and one skilled in the art would know that these materials are composed of particles and thus the combination of carbon particles and SiOx particles can be considered composite particles as claimed. Further, the composite particles include SiOx particles, which can be considered the claimed silicon-based domains that are dispersed or embedded in carbon particles, and
wherein said electrolyte has a formulation comprising at least one organic carbonate such as vinylene carbonate (VC) ([0009]) and the VC can form a film on the negative electrode surface (See, at least, lines 8-9 from bottom of paragraph [0012]; and left column of [0012]). The said film is an interface between the composite particles and the electrolyte, and reads on the solid-electrolyte interface (SEI) layer as claimed. The SEI layer comprises one or more reaction products from a chemical reaction of said at least one organic carbonate with lithium (See, e.g., [0071]: “… reaction of the lithium … with the electrolyte solution”).
Note that as to the above-mentioned composition of the negative electrode composed of SiOx and carbon, it is prima facie obvious to combine two compositions (i.e., SiOx and carbon) each of which is taught by the prior art to be useful for the same purpose, in order to form a third composition (i.e., the combination of SiOx and carbon) to be used for the very same purpose.... [T]he idea of combining them flows logically from their having been individually taught in the prior art.” In re Kerkhoven, 626 F.2d 846, 850, 205 USPQ 1069, 1072 (CCPA 1980). See MPEP § 2144.06
Since Takeuchi teaches substantially the same negative electrode and electrolyte as claimed, it is reasonably expected that the formed SEI layer between the negative electrode and the electrolyte has the same composition or characteristic as claimed, i.e., the SEI layer comprises one or more compounds having carbon-carbon chemical bonds and one or more compounds having carbon-oxygen chemical. It is well settled that when a claimed product (in this case, the lithium ion battery) reasonably appears to be substantially the same as a product disclosed by the prior art, the burden is on the applicant to prove that the prior art product does not necessarily or inherently possess characteristics attributed to the claimed product, and that it is of no moment whether the rejection is based on § 102 or § 103 since the burden is on the applicant is the same. In re Spada, 911 F.2d 705,708 (Fed Cir. 1990); In re Best, 562 F.2d 1252, 1255 (CCPA 1977).
The claimed limitations “wherein the first peak and second peak are peaks in an X-ray photoelectron spectroscopy measurement of the SEI layer, whereby the first peak represents C-C chemical bonds and is centered at 284.33 eV and whereby the second peak represents C-O chemical bonds and is centered at 285.83 eV” and “wherein said ratio is at least 1.60” represent the properties or characteristics of the SEI layer of the lithium ion battery. Since Takeuchi teaches substantially the same lithium ion battery as claimed, the properties or characteristics of the SEI layer of the lithium ion battery are necessarily present in Takeuchi. Where the claimed and prior art products are identical in structure or composition, or are produced by identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 195 USPQ 430, 433 (CCPA 1977). The burden is shifted to applicant to show that the prior art product does not necessarily possess the characteristics of the claimed product.
 Regarding product and apparatus claims, when the structure recited in the reference is substantially identical to that of the claims, claimed properties or functions are presumed to be inherent.  The Courts have held that it is well settled that where there is a reason to believe that a functional characteristic would be inherent in the prior art, the burden of proof then shifts to the applicant to provide objective evidence to the contrary. See In re Schreiber, 128 F.3d at 1478, 44 USPQ2d at 1478, 44 USPQ2d at 1432 (Fed. Cir. 1997) (See MPEP § 2112.01, I.).
Takeuchi appears silent about an element as claimed being included in the negative electrode. However, in the same field of endeavor, Ahn discloses that elemental metals, such as nickel in a form of fiber ([0025]), can be included in a negative electrode to form electron passages in the negative electrode, and as a result, can greatly increase the conductivity of the negative electrode ([0013]) and improve the capacity and the energy density of a battery comprising the negative electrode ([0010]; [0007]-[008]). It would have been obvious to one of ordinary skill in the art, before the effective filing date of the instant invention, to have included elemental nickel in the form of fiber in the negative electrode of Takeuchi, as taught by Ahn, for the benefit of forming electron passages in the negative electrode, and thereby increasing the conductivity of the negative electrode and improving the capacity and the energy density of the lithium ion battery comprising the negative electrode ([0007]-[0008], [0010], [0013], Ahn).
Regarding claim 26, Takeuchi in view of Ahn teaches the battery according to claim 16, and does not disclose any other elements than Si and O in the SiOx domains, reading on “the silicon-based domains contain less than 10 weight% of elements other than Si and O” as instantly claimed.
Regarding claim 30, Takeuchi in view of Ahn teaches a process of cycling the battery of claim 16, comprising applying electrochemical cycles to said battery (See terms “cycle”, “charge/discharge”, etc., in [0031], [0055], [0056], [0060], [0081] and [0102]).
Regarding claim 31, Takeuchi in view of Ahn teaches the battey according to claim 16, wherein the one or more of the following elements can be present in an amount of from about 0.05% to about 50% by weight, overlapping the instantly claimed range of from 0.1 wt% to 1.0 wt%. In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art”, a prima facie case of obviousness exists. See MPEP § 2144.05 (I).
Claim 28 is rejected under 35 U.S.C. 103 as being unpatentable over Takeuchi in view of Ahn, as applied to claim 16 above, and further in view of Li et al. (CN 103887502 A, whose English machine translation is being used for citation purposes, hereafter Li).
Regarding claim 28, Takeuchi in view of Ahn teaches the battery according to claim 16, but is silent on the matrix material comprising at least 50 wt% of pitch or thermally decomposed pitch, as instantly claimed. However, in the same field of endeavor, Li discloses an anode (equivalent to the instantly claimed negative electrode) material comprises, for example, coal tar soft pitch and an additive silicon oxide (i.e., silica) with a weight ratio of 5:1 to 50:1 (See at least Abstract, [0009]-[0010]). A battery prepared by using this anode material “have excellent comprehensive properties, stable structure, and good safety performance” (at least Abstract).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant invention to have used a coal tar soft pitch as the matrix material of Takeuchi and a weight ratio of the coal tar soft pitch to silicon oxide being 5:1 to 50:1 in the negative electrode, as taught by Li, in order to achieve “excellent comprehensive properties, stable structure and good safety performance” (at least Abstract of Li). Further, the said ratio of 5:1 to 50:1 reads on the instantly claimed at least 50 wt%.
Claim 29 is rejected under 35 U.S.C. 103 as being unpatentable over Takeuchi in view of Ahn, as applied to claim 16 above, and further in view of Suguro et al. (US 20150118548 A1, hereafter Suguro).
Regarding claim 29, Takeuchi in view of Ahn teaches the battery according to claim 16, but is silent on a d50 value of the silicon-based domains as instantly claimed. However, in the absence of evidence that a particular d50 value is significant, a selection of a d50 value as claimed would be an obvious matter of design choice and involves merely ordinary capabilities of one skilled in the art. For instance, Suguro discloses a silicon-based negative electrode active material particles have an average d50 value of 5 nm ([0093]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant invention to have used the silicon-based material with an average d50 value of 5 nm, as taught by Suguro, since the selection of a d50 value as claimed would be an obvious matter of design choice and involves merely ordinary capabilities of one skilled in the art. As such, d50=5 nm reads on the claimed range of “at most 150 nm”.

Response to Arguments
Applicant's arguments filed August 17, 2022 have been fully considered but they are not persuasive.
1) In response to the arguments regarding the Yu reference disclosing metal Ni included in a negative electrode, this reference has been replaced by a newly-introduced Ahn reference, and removed from the rejections in this office action, solely for the purpose of simplifying the response to the Applicant’s arguments. Note that this removal does not imply that the application of the Yu reference is improper; on the contrary, the Examiner notes that the application of the Yu reference is proper and may be employed in the future when necessary.
The arguments regarding the Yu reference are thus moot.
2) Applicant’s arguments regarding paragraph [0071] of Takeuchi are not persuasive, because the arguments are not commensurate with the scope of claim 16, wherein the amended claim 16 does not appear to require the claimed negative electrode comprising carbon.
The statement “In contrast, the claimed negative active material comprises both silicon and carbon” in these arguments are incorrect, because the amended claim 16 does not appear to require the claimed negative electrode comprising carbon.
3) The arguments regarding other dependent claims are based on the alleged deficiencies of claim 16. However, since there are no deficiencies of the rejection of claim 16, as responded above, the arguments are not persuasive. The rejections of these dependent claims are proper.

Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZHONGQING WEI whose telephone number is (571)272-4809. The examiner can normally be reached Mon - Fri 9:30 - 6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Barbara Gilliam can be reached on (571)272-1330. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ZHONGQING WEI/Primary Examiner, Art Unit 1727